     Case 2:20-cv-02677-CJC-MAA Document 13 Filed 05/21/20 Page 1 of 1 Page ID #:42



1
2
3
                                                                   JS-6
4
5
6
7
8                      IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
9
10     JOHNNIE BRANCH, individually )             Case No.: 2:20-cv-2677-CJC-MAA
       and on behalf of all others similarly )
11
       situated,                             )
12                                           )    ORDER GRANTING JOINT
                           Plaintiff,        )    STIPULATION FOR DISMISSAL OF
13
       v.                                    )    ACTION WITHOUT PREJUDICE
14                                           )
       PROGRESSIVE                           )    HON. CORMAC J. CARNEY
15
       MANAGEMENT SYSTEMS,                   )
16                                           )
                           Defendant.        )
17
                                             )
18
19               Based upon the Joint Stipulation for Dismissal, and good cause, this
20     Court hereby orders the action, to be, and is, dismissed without prejudice. Each
21     party to bear their own attorneys’ fees and costs.
22           IT IS SO ORDERED.
23
24     Dated: May 21, 2020                 _______________________________
                                              ___________
                                                        ___
                                                          _________
                                                                  ____
                                              N. CORMAC
                                           HON.         C J. CARNEY
                                                             CARNNEY
25
                                           UNITED STATES DISTRICT JUDGE
26
27
28

                                           PROPOSED ORDER
